 

 

EXHIBIT 10.16

 

 

AMENDMENT TO TECHNOLOGY OUTSOURCING AGREEMENT

 

            THIS AMENDMENT to the Technology Outsourcing Agreement dated January
26, 2007, as amended (the "Agreement"), is dated as of this 30th day of
October, 2013 (the “Amendment Effective Date”) by and between OFG BANCORP (f/k/a
Oriental Financial Group Inc.), a  Puerto Rico corporation, and Metavante
Corporation, a Wisconsin corporation.  Capitalized terms used in this Amendment
that are not otherwise defined herein shall have the meanings ascribed thereto
in the Agreement.

 

      Effective October 1, 2009, Metavante Corporation became a wholly owned
subsidiary of Fidelity National Information Services, Inc.  Any reference to
“FIS” in any documentation or materials related to the Agreement or this
Amendment shall mean a reference to Metavante Corporation.

 

            In consideration of the mutual promises and covenants contained
herein, the parties agree to amend the Agreement as follows:

 

              1.              Amendment to the Agreement.   Subject to the terms
and conditions of this Amendment, and pursuant to the terms and conditions of
the Agreement, Metavante and Customer do hereby agree as follows:

                   a.   The Initial Term of the Agreement is hereby extended
through May 31, 2019.

                   b.   The fees set forth on the pricing attachment, attached
hereto, shall replace the fees for the same or                         similar
Services originally set forth in the Services and Charges Schedule to the
Agreement.

 

              2.              Continuance of Agreement.  Except as amended
hereby, the terms and conditions of the Agreement shall remain in full force and
effect.  To the extent this Amendment alters, amends, or modifies the Agreement,
this Amendment shall take precedence over any conflicting provisions contained
in the Agreement. 

 

              3.              Counterparts.  This Amendment may be executed in
counterparts, each of which shall be an original, but such counterparts together
shall constitute but one document.

 

            IN WITNESS WHEREOF, the parties hereto, through their respective
duly authorized officers or agents, have executed and delivered this Amendment
as of the Amendment Effective Date.

 

 

OFG BANCORP
(“Customer”)                                                           
METAVANTE CORPORATION (“Metavante”)

 

 

By:                           /s/ Ganesh Kumar                                 
               By:                            /s/ Donna
DellaRocco                           .

 

 

Name                       Ganesh Kumar                                      
              Name:                      Donna
DellaRocco                                .

                                 (Print
Name)                                                                                       
(Print Name)

 

Title:      
                  10/31/2013                                           
                Title:                         Contracts Manager
11/4/2013              .

 

--------------------------------------------------------------------------------

 

 

 

Pricing Attachment for OFG Bancorp

*The information in this attachment, which consists of three pages, is
intentionally omitted because confidential treatment has been requested pursuant
to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.  Such
information has been filed separately with the U.S. Securities and Exchange
Commission.

 

 

--------------------------------------------------------------------------------

 